Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of May 18, 2020 by and between Jaws Acquisition Corp., a Cayman Islands
exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

WHEREAS, the Company’s registration statements on Form S-1, File Nos. 333-237874
and 333-238241 (the “Registration Statements”) and prospectus (the “Prospectus”)
for the initial public offering of the Company’s units (the “Units”), each of
which consists of one of the Company’s Class A ordinary shares, par value
$0.0001 per share (the “Ordinary Shares”), and one-third of one redeemable
warrant, each whole warrant entitling the holder thereof to purchase one
Ordinary Share (such initial public offering hereinafter referred to as the
“Offering”), has been declared effective as of the date hereof by the U.S.
Securities and Exchange Commission; and

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC, as
representative (the “Representative”) to the several underwriters (the
“Underwriters”) named therein; and

WHEREAS, as described in the Prospectus, $600,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $690,000,000 if the Underwriter’s option to purchase
additional units is exercised in full) will be delivered to the Trustee to be
deposited and held in a segregated trust account located at all times in the
United States (the “Trust Account”) for the benefit of the Company and the
holders of the Ordinary Shares included in the Units issued in the Offering as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $21,000,000, or $24,150,000 if the Underwriter’s option to purchase
additional units is exercised in full, is attributable to deferred underwriting
discounts and commissions that will be payable by the Company to the Underwriter
upon the consummation of the Business Combination (as defined below) (the
“Deferred Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

NOW THEREFORE, IT IS AGREED:

1.    Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

(a)    Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at J.P. Morgan Chase Bank, N.A. (or at another U.S. chartered
commercial bank with consolidated assets of $100 billion or more) in the United
States, maintained by Trustee and at a brokerage institution selected by the
Trustee that is reasonably satisfactory to the Company;

(b)    Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;

(c)    In a timely manner, upon the written instruction of the Company, invest
and reinvest the Property in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 185 days or less, or in money market funds meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credits or other
consideration;



--------------------------------------------------------------------------------

(d)    Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

(e)    Promptly notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

(f)    Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

(g)    Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

(h)    Render to the Company monthly written statements of the activities of,
and amounts in, the Trust Account reflecting all receipts and disbursements of
the Trust Account;

(i)    Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, Chief Financial Officer or other
authorized officer of the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to us
to pay our income taxes (less up to $100,000 of interest to pay dissolution
expenses), only as directed in the Termination Letter and the other documents
referred to therein, or (y) upon the date which is the later of (1) 24 months
after the closing of the Offering and (2) such later date as may be approved by
the Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association, if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its income taxes (less up to $100,000
of interest to pay dissolution expenses), shall be distributed to the Public
Shareholders of record as of such date. It is acknowledged and agreed that there
should be no reduction in the principal amount per share initially deposited in
the Trust Account;

(j)    Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C (a
“Tax Payment Withdrawal Instruction”), withdraw from the Trust Account and
distribute to the Company the amount of interest earned on the Property
requested by the Company to cover any tax obligation owed by the Company as a
result of assets of the Company or interest or other income earned on the
Property, which amount shall be delivered directly to the Company by electronic
funds transfer or other method of prompt payment, and the Company shall forward
such payment to the relevant taxing authority, so long as there is no reduction
in the principal amount initially deposited in the Trust Account; provided,
however, that to the extent there is not sufficient cash in the Trust Account to
pay such tax obligation, the Trustee shall liquidate such assets held in the
Trust Account as shall be designated by the Company in writing to make such
distribution (it being acknowledged and agreed that any such amount in excess of
interest income earned on the Property shall not be payable from the Trust
Account). The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request;

(k)    Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D (a
“Shareholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the remitting brokers on behalf of Public Shareholders redeeming Ordinary
Shares the amount required to pay redeemed Ordinary Shares from Public
Shareholders pursuant to the Company’s amended and restated memorandum and
articles of association; and

 

2



--------------------------------------------------------------------------------

(l)    Not make any withdrawals or distributions from the Trust Account other
than pursuant to Section 1(i), (j) or (k) above.

2.    Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a)    Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer, Chief Financial Officer or other authorized
officer of the Company. In addition, except with respect to its duties under
Sections 1(i), (j) or (k) hereof, the Trustee shall be entitled to rely on, and
shall be protected in relying on, any verbal or telephonic advice or instruction
which it, in good faith and with reasonable care, believes to be given by any
one of the persons authorized above to give written instructions, provided that
the Company shall promptly confirm such instructions in writing;

(b)    Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;

(c)    Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections 1(i)
through 1(k) hereof. The Company shall pay the Trustee the initial acceptance
fee and the first annual administration fee at the consummation of the Offering.
The Trustee shall refund to the Company the annual administration fee (on a pro
rata basis) with respect to any period after the liquidation of the Trust
Account. The Company shall not be responsible for any other fees or charges of
the Trustee except as set forth in this Section 2(c) and as may be provided in
Section 2(b) hereof;

(d)    In connection with any vote of the Company’s shareholders regarding a
merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination involving the Company and one or more businesses
(the “Business Combination”), provide to the Trustee an affidavit or certificate
of the inspector of elections for the shareholder meeting verifying the vote of
such shareholders regarding such Business Combination;

(e)    Provide the Representative with a copy of any Termination Letter(s)
and/or any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

(f)    Unless otherwise agreed between the Company and the Representative,
ensure that any Instruction Letter (as defined in Exhibit A) delivered in
connection with a Termination Letter in the form of Exhibit A expressly provides
that the Deferred Discount is paid directly to the account or accounts directed
by the Representative on behalf of the Underwriters prior to any transfer of the
funds held in the Trust Account to the Company or any other person;

(g)    Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement;

 

3



--------------------------------------------------------------------------------

(h)    If the Company seeks to amend any provisions of its amended and restated
memorandum and articles of association (A) to modify the substance or timing of
the Company’s obligation to provide holders of the Ordinary Shares the right to
have their shares redeemed in connection with the Company’s initial Business
Combination or to redeem 100% of the Ordinary Shares if the Company does not
complete its initial Business Combination within the time period set forth
therein or (B) with respect to any other provision relating to the rights of
holders of the Ordinary Shares (in each case, an “Amendment”), the Company will
provide the Trustee with a letter (an “Amendment Notification Letter”) in the
form of Exhibit D providing instructions for the distribution of funds to Public
Shareholders who exercise their redemption option in connection with such
Amendment; and

(i)    Within five (5) business days after the Underwriter exercises its option
to purchase additional units (or any unexercised portion thereof) or such option
to purchase additional units expires, provide the Trustee with a notice in
writing of the total amount of the Deferred Discount.

3.    Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a)    Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

(b)    Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;

(c)    Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(d)    Change the investment of any Property, other than in compliance with
Section 1 hereof;

(e)    Refund any depreciation in principal of any Property;

(f)    Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(g)    The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

(h)    Verify the accuracy of the information contained in the Registration
Statements;

(i)    Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statements;

(j)    File information returns with respect to the Trust Account with any
local, state or federal taxing authority or provide periodic written statements
to the Company documenting the taxes payable by the Company, if any, relating to
any interest income earned on the Property;

 

4



--------------------------------------------------------------------------------

(k)    Prepare, execute and file tax reports, income or other tax returns and
pay any taxes with respect to any income generated by, and activities relating
to, the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, income tax obligations,
except pursuant to Section 1(j) hereof; or

(l)    Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) or 1(k) hereof.

4.    Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

5.    Termination. This Agreement shall terminate as follows:

(a)    If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee, pending which the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

(b)    At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).

6.    Miscellaneous.

(a)    The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

(b)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

(c)    This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for
Section 1(i), 1(j) and 1(k) hereof (which sections may not be modified, amended
or deleted without the affirmative vote of sixty-five percent (65%) of the then
outstanding

 

5



--------------------------------------------------------------------------------

Ordinary Shares and Class B ordinary shares, par value $0.0001 per share, of the
Company, voting together as a single class; provided that no such amendment will
affect any Public Shareholder who has properly elected to redeem his or her
Ordinary Shares in connection with a shareholder vote to amend this Agreement to
modify the substance or timing of the Company’s obligation to provide for the
redemption of the Ordinary Shares in connection with an initial Business
Combination or an Amendment or to redeem 100% of its Ordinary Shares if the
Company does not complete its initial Business Combination within the time frame
specified in the Company’s amended and restated memorandum and articles of
association), this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto.

(d)    The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

(e)    Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

Email: fwolf@continentalstock.com

cgonzalez@continentalstock.com

if to the Company, to:

Jaws Acquisition Corp.

1601 Washington Avenue, Suite 800,

Miami Beach, FL 33139

Attn: Joseph L. Dowling

Email: joseph_dowling@brown.edu

in each case, with copies to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn: Christian O. Nagler

Peter S. Seligson

E-mail: cnagler@kirkland.com

peter.seligson@kirkland.com

and

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Attn: IBCM-Legal

Facsimile: (212) 325-4296

and

 

6



--------------------------------------------------------------------------------

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, California 94301

Attn.: Gregg A. Noel and Michael J. Mies

Email: gregg.noel@skadden.com

michael.mies@skadden.com

(f)    Each of the Company and the Trustee hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(g)    This Agreement is the joint product of the Trustee and the Company and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of such parties and shall not be construed for or against any
party hereto.

(h)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

(i)    Each of the Company and the Trustee hereby acknowledges and agrees that
the Representative on behalf of the Underwriters is a third-party beneficiary of
this Agreement.

(j)    Except as specified herein, no party to this Agreement may assign its
rights or delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee By:  

/s/ Francis Wolf

Name:   Francis Wolf Title:   Vice President JAWS ACQUISITION CORP. By:  

/s/ Joseph L. Dowling

Name:   Joseph L. Dowling Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE A

 

Fee Item

  

Time and method of payment

   Amount  

Initial acceptance fee

   Initial closing of IPO by wire transfer    $ 3,500.00  

Annual fee

   First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check    $
10,000.00   Transaction processing fee for disbursements to Company under
Sections 1(i), (j), and (k)    Billed by Trustee to Company under Section 1    $
250.00   Paying Agent services as required pursuant to Section 1(i) and 1(k)   
Billed to Company upon delivery of service pursuant to Section 1(i) and 1(k)   
  Prevailing rates  



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company 1 State Street, 30th Floor New York,
New York 10004 Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

Re:        Trust Account No.            Termination Letter

Ladies and Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Jaws Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of May 18, 2020 (the “Trust Agreement”), this is
to advise you that the Company has entered into an agreement with
                     (the “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least seventy-two (72) hours in
advance of the actual date (or such shorter time period as you may agree) of the
consummation of the Business Combination (the “Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds into the trust operating account at J.P. Morgan Chase Bank, N.A. to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Representative (with respect to the Deferred Discount) and the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in said trust operating account at J.P. Morgan Chase
Bank, N.A. awaiting distribution, neither the Company nor the Representative
will earn any interest or dividends.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”), and (ii) the Company
shall deliver to you (a) a certificate of the Chief Executive Officer, Chief
Financial Officer or other authorized officer of the Company, which verifies
that the Business Combination has been approved by a vote of the Company’s
shareholders, if a vote is held and (b) joint written instruction signed by the
Company and the Representative with respect to the transfer of the funds held in
the Trust Account, including payment of the Deferred Discount from the Trust
Account (the “Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such notice as soon thereafter as possible.



--------------------------------------------------------------------------------

Very truly yours,

Jaws Acquisition Corp.

By:

 

                                                           

Name:

 

Title:

 

 

cc:    Credit Suisse Securities (USA) LLC



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

Re:        Trust Account No.            Termination Letter

Ladies and Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Jaws Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of May 18, 2020 (the “Trust Agreement”), this
is to advise you that the Company has been unable to effect a business
combination with a Target Business (the “Business Combination”) within the time
frame specified in the Company’s Amended and Restated Memorandum and Articles of
Association, as described in the Company’s Prospectus relating to the Offering.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on                     , 20    
and to transfer the total proceeds into the trust operating account at J.P.
Morgan Chase Bank, N.A. to await distribution to the Public Shareholders. The
Company has selected                      as the effective date for the purpose
of determining when the Public Shareholders will be entitled to receive their
share of the liquidation proceeds. It is acknowledged that no interest will be
earned by the Company on the liquidation proceeds while on deposit in the trust
operating account. You agree to be the Paying Agent of record and, in your
separate capacity as Paying Agent, agree to distribute said funds directly to
the Company’s Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated, except
to the extent otherwise provided in Section 1(j) of the Trust Agreement.

 

Very truly yours,

Jaws Acquisition Corp.

By:

 

                                          

Name:

 

Title:

 

 

cc:

  

Credit Suisse Securities (USA) LLC



--------------------------------------------------------------------------------

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

Re:        Trust Account No.            Tax Payment Withdrawal Instruction

Ladies and Gentlemen:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Jaws Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of May 18, 2020 (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $                     of
the interest income earned on the Property as of the date hereof. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,

Jaws Acquisition Corp.

By:

 

                                          

Name:

 

Title:

 

 

cc:    Credit Suisse Securities (USA) LLC



--------------------------------------------------------------------------------

EXHIBIT D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

Re:        Trust Account No.                Shareholder Redemption Withdrawal
Instruction

Ladies and Gentlemen:

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Credit Suisse Securities (USA) LLC (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of May 18, 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company’s
shareholders $                     of the principal and interest income earned
on the Property as of the date hereof. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $[●] of the proceeds of the Trust Account
to the trust operating account at J.P. Morgan Chase Bank, N.A. for distribution
to the shareholders that have requested redemption of their shares in connection
with such Amendment.

 

Very truly yours,

Jaws Acquisition Corp.

By:

 

 

Name:

 

Title:

 

 

cc:    Credit Suisse Securities (USA) LLC